      Case 6:21-cv-00162-ADA-JCM Document 141 Filed 06/08/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

JENNILYN SALINAS, LINDSEY
NGUYEN, DEANNA LORRAINE, Ct                            CIVIL ACTION NO: 6:21-CV-1-62
al.

         Plaintiffs,
v

NANCY PELOSI, MITCH
McCONNELL, CHUCK SCHUMER,
MARK ZUCKERBERG, et al.,

        Defendants.


                           MOTION FOR ADMISSION PRO HAC
                                       VICE

TO THE HONORABLE JUDGE OF SAID COURT:

         Comes now Jennifer A. Huxoll, of the Nebraska Attorney General's Office,

applicant herein, and moves this Court to grant her admission to the United States District

Court for the Western District of Texas pro hac vice to represent Nebraska Govemor Pete

Ricketts and former Nebraska Secretary of State John Gale in this case, and would

respectfully show the Court as follows:

         1.   Applicant is an Assistant Attorney General with the Office of the Nebraska

              Attorney General, with offices at:

                   2115 State Capitol
                   PO Box 98920
                   Lincoln, NE 68509
                   Telephone : (02) 47 I -2682
                   Facsimile: (402) 47 I -4725
                   Jenni fer. Huxoll @.Nebraska. gov
Case 6:21-cv-00162-ADA-JCM Document 141 Filed 06/08/21 Page 2 of 4




   2.   Since September 22,1994, Applicant has been and presently is a member

        of and in good standing with the Bar of the State of Nebraska. Applicant's

        Nebraska bar license number is20406.


   3.   Applicant has been admitted to practice before the following

        courts


        Court:                                            Admission date:

        United States District Court for the
        District of Nebraska                              September   22,1994

        Nebraska Supreme Court                            September   22,1994

        Nebraska Court of Appeals                         September   22,1994


   4.   Applicant is presently a member in good standing of the bars of the courts

        listed above.

   5. Applicant    has not previously applied to Appear Pro Hac Vice in this District

        Court.

   6.   Applicant has never been subject to grievance proceedings or involuntary

        removal proceedings while a member of the bar of any state or federal

        court.

   7. Applicant    has not been charged, arrested, or convicted of a criminal

        offense or offenses (omitting minor traffic offenses).

   8. Applicant    has read and is familiar with the Local Rules of the Western

        District of Texas and will comply with the standards of practice set out

        therein.

   9.   Applicant will file an Application for Admission to Practice before the United
        Case 6:21-cv-00162-ADA-JCM Document 141 Filed 06/08/21 Page 3 of 4




                 States District Court for the Western District of Texas,   if so requested.

                 Applicant has co-counsel in this case who is admitted to practice before the

                 United States District Court for the Western District of Texas:

                 Co-Counsel:              David Austin Robert Nimocks

                 Mailing   Address:      919 Congress Ave., Ste. 1325

                 City, State,Zip Code: Austin, TX7870l

                 Telephone:              (512) 370-1800

           10.   Applicant is an attomey employed by a government entity. that is the Office

                 of the Nebraska Attorney General, and therefore. in accordance with Local

                 Court Rule AT- 1(G), is exempt from the $100.00 fee for admission to

                 appear pro hac vice.

         Wherefore, Applicant prays that this Court enter an order permitting the

admission of Jennifer A. Huxoll to the Western District of Texas pro hac vice for this case

only.

                                                         Respectfully subrnitted,



                                                         J                           406
                                                                   t ttorney      General
                                                              CE OF THE NEBRASKA
                                                         AmonNnv GpNnnar,
                                                         2ll5 State Capitol
                                                         P.O. Box 98920
                                                         Lincoln, Nebraska 68509
                                                         PH: (402) 47I-2682
                                                         FAX: (402) 47t-4725
                                                         Je nnifer. Huxoll@Nebraska. gov
  Case 6:21-cv-00162-ADA-JCM Document 141 Filed 06/08/21 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certi$ that a true and correct copy of this Motion was served upon each

attorney of record and the Clerk of Court using the CM/ECF system on this   _   of

Jvne 2021,




                                              J
                                                                  General
